MEMORANDUM **
Shannun Jones appeals his 30-month sentence imposed after pleading guilty to wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm in part and dismiss in part.
Jones contends that the district court erred when it failed to articulate its reasons for imposing a consecutive rather than a concurrent sentence. The district court considered the presentence report, which set forth Jones’ criminal history, the circumstances of his prior offenses, and *583the nature of the undischarged federal sentence. The district court also reviewed sentencing memoranda from both parties and heard argument on the issue. Accordingly, we conclude that the decision to make the sentence consecutive was not an abuse of discretion. See United States v. Steffen, 251 F.3d 1273, 1278-79 (9th Cir. 2001) (concluding that the district court’s consideration of the applicable sentencing factors was satisfactory where the district court’s explanation did not specifically enumerate each factor).
Jones also contends that United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), mandates a remand of his sentencing.1 However, we dismiss this contention in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by Booker did not render waiver of appeal involuntary and unknowing).
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant's February 24, 2005, motion to file a supplemental brief is granted. The Clerk shall file the supplemental brief received on February 24, 2005.